IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-30110
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

CHESTER CHERAMIE,

                                          Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                      USDC No. 93-CR-229-ALL-J
                         USDC No. 97-CV-1164
                        --------------------
                           August 28, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     Chester Cheramie, federal prisoner # 17581-034, appeals the

district court’s denial of his petition for a writ of error coram

nobis.   Cheramie argues that at resentencing, the district court

erroneously used his prior conspiracy convictions to enhance his

sentence in conflict with this court’s decision on direct appeal.

Cheramie is not entitled to coram nobis relief because he is

still in custody.    See United States v. Castro, 26 F.3d 557, 559

(5th Cir. 1994).    Further, Cheramie could have raised this issue


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-30110
                               -2-

in a direct appeal after resentencing, but failed to do so.   The

writ of coram nobis may not be used as a substitute for appeal.

See United States v. Dyer, 136 F.3d 417, 422 (5th Cir. 1998).

     Motion for COA DENIED as MOOT.   AFFIRMED.